Citation Nr: 1823535	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a VA Central Office hearing.  A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 


FINDING OF FACT

PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for PTSD.

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  Here, during the August 2016 Board hearing, the VLJ clarified the issue on appeal (increased rating for PTSD); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's PTSD; clarified the type of evidence that would support the Veteran's claim; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2015; therefore the claim is governed by DSM-5.  

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, as the Veteran's case is governed by the DSM-5, the Board will not discuss his assigned GAF scores.  Further, the Court recently held in Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018) that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran submitted a private mental health evaluation report dated April 2011 from H.J., M.D.  The Veteran reported that he was married and had 4 children, but he was separated from his wife.  He lived with his youngest daughter.  He noted his in-service trauma from service in Vietnam which caused disturbing memories.  He was also never able to work for anyone and was homeless for periods of time.  He reported sleep impairment, guarded behavior, irritability, difficulty concentrating, and anxiety.  He denied suicidal ideation.  Upon examination, Dr. H.J. reported that the Veteran was dressed casually but appeared disheveled.  His affect was constricted and mood was anxious.  Dr. H.J. reported the Veteran had a paranoid ideation in that he was antiestablishment.  Attention and concentration were within normal limits, although the Veteran had poor judgment and insight.  Dr. H.J. diagnosed the Veteran with PTSD.  

A VA Disability Benefits Questionnaire (DBQ) report dated June 2012 revealed that the Veteran's PTSD was manifested by a mental condition that has been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that although he was separated from his wife, he was close with his children and grandchildren and that everyone was supportive.  He stopped working in 2006.  He reported that he "sees people" but denied tactile, olfactory, auditory, or gustatory hallucinations.  He also reported that he lashes out at people.  He had intact thought processing and thought content was appropriate.  His memory was intact, and attention and concentration were good.  His mood varied and was improved by isolation.  He denied suicidal and homicidal ideation.  The DBQ examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  

A VA DBQ report dated February 2015 revealed the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he recently reconciled with his wife and further reported frequent recollections of war experiences, homelessness, difficulty working with others, sleep impairment, not feeling close to others, avoidance of crowds, irritability, anger outburst, marital discord, anxiety, panic attacks, sensitivity with noise, and infrequent suicidal ideation.  The DBQ examiner documented the Veteran's PTSD symptoms which consisted of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.  

The Board further notes VA treatment records which document the Veteran's treatment for PTSD.  Notably, a June 2014 treatment record documents the Veteran's mood as angry and continued sleep impairment.  However, the Veteran reported that while he did not have many friends, he had a good relationship with his children, grandchildren, and younger brother.   A March 2015 treatment record documented the Veteran's report that he stays away from people and did not have any particular hobbies.  Mental status examinations noted his orientation, speech, insight, judgment, and cognition as normal and the Veteran denied hallucinations as well as suicidal or homicidal ideation.  His mood was noted as agitated and irritated.  See a VA treatment record dated June 2014.  

The Veteran and his wife continued the report of his PTSD symptoms at the August 2016 Board hearing.  They presented testimony as to the Veteran's hypervigilance, social isolation, recurring thoughts of his service in Vietnam, infrequent suicidal ideation, and disturbances of motivation and mood.  The VLJ also observed the Veteran's level of anxiety at the hearing which is consistent with the record.    

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD.  In this regard, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2017).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include panic attacks, disturbances of motivation and mood, flattened affect, impaired judgment, and difficulty in establishing effective work and social relationships.  The Board also finds that the evidence as whole indicates that the Veteran's PTSD traits also include sleep impairment, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria approximate a 50 percent disability rating.  As such, given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating.  
     
However, the Board finds that during the period under consideration, the Veteran is not entitled to a higher 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board acknowledges the Veteran's report of infrequent suicidal ideation, impaired impulse control, difficulty adapting to stressful circumstances, and occasional appearances of being disheveled.  However, the evidence indicates that the Veteran has not demonstrated symptoms such as a neglect of personal appearance and hygiene, near-continuous panic or depression, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; and spatial disorientation.  On the contrary, the VA DBQ reports and VA treatment records in particular indicate that the Veteran's hygiene is essentially normal, has not endorsed obsessional rituals which interfered with routine activities, speech was within normal limits, and he was oriented during examinations.

The Board acknowledges the February 2015 DBQ report that the Veteran's PTSD symptoms include inability to establish and maintain effective relationships.  However, the examiner also reported that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. Additionally, the June 2014 VA mental health evaluation discussed above documented the Veteran's report that he has a good relationship with his children, grandchildren, and younger brother.  Moreover, although he was separated from his wife, he has since reconciled.  Therefore, although the Veteran has indicated he does not see any friends, the record indicates that the Veteran is able to maintain effective relationships.  As such, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  
   
In light of the foregoing, the Board concludes that, while the Veteran demonstrates some of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  Further, as discussed above, the Veteran's PTSD traits also include sleep impairment, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 50 percent disability rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


